Exhibit 3.1 STATE OF NEVADA ROSS MILLER Secretary of State SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Certified Copy December 9, 2013 Job Number:C20131209-1235 Reference Number: Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State's Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description Number of Pages 20130802399-97 Articles of Incorporation 1 Pages/1 Copies Respectfully, ROSS MILLER Secretary of State Certified By: Electronic Filing Certificate Number: C20131209-1235 You may verify this certificate online at http://www.nvsos.gov/ Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 ROSSMILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TONRS CHAPTER 78) Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20130802399-97 Filing Date and Time 12/09/2013 11:20 AM Entity Number E0588812013-5 (Thisdocument wasfiledelectronically.) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: LEPOTA INC. 2. Registered Agent for Service of Purpose: (check only one box) x Commercial Registered Agent: BUSINESS FILINGS INCORPORATED Name o Noncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street, Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation is authorized to issue) Number of shares with par value:75000000 Par Value per share: $ 0.0010 Number of shares without par value: 0 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attach additional page if more than two directors/trustees) 1) IURII IURTAEV Name LELUSHENKO 11, UNIT 65 ROSTOV ON DON, RUS RU Street Address City State Zip Code 2) Name Street Address City State Zip Code 5. Purpose: (optional: see instructions) The purpose of this corporation shall be: ANY LEGAL PURPOSE 6. Name, Address I declare, to the best of my knowledge under penalty of perjury, that the information contained herein is correct and acknowledge that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State. and Signature of Incorporator: (attach additional page if more than one incorporator) IURII IURTAEV X IURII IURTAEV Name Incorporator Signature LELUSHENKO 11, UNIT 65 ROSTOV ON DON, RUS RU Address
